             Case 1:19-cv-01523-AWI-SAB Document 42 Filed 05/29/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11       JORGE CONTRERAS,                                         Case No. 1:19-cv-01523-AWI-SAB
12                       Petitioner,                              DEATH PENALTY CASE
13               v.                                               ORDER REGARDING NOTICE OF
                                                                  INSUFFICIENCY OF LODGED RECORD
14       RONALD DAVIS, Warden of San Quentin
         State Prison,                                            (ECF No. 41)
15
                         Respondent.
16

17

18              The Court, in response to concerns raised by Petitioner Jorge Contreras, through

19 counsel, during the initial case management conference directed that the parties meet and
20 confer regarding the sufficiency of the state record lodged electronically by Respondent on

21 February 14, 2020, with Petitioner to file any notice of insufficiency by not later than April 24,

22 2020.1 (ECF Nos. 31 & 39 citing E.D. Cal. Local Rule 191(h)(1-2).)

23              Before the Court is the notice of insufficiency in the lodged record filed by Petitioner

24 on April 24, 2020. (ECF No. 41.) Therein, Petitioner states that the parties met and conferred

25 as directed, albeit such efforts were impeded by the effects of the COVID-19 pandemic and his

26 ongoing assembly and review of the core and non-core record. Petitioner states his belief that:
27

28   1
         Respondent filed an amended index of the lodged record on February 18, 2020.
                                                             1
             Case 1:19-cv-01523-AWI-SAB Document 42 Filed 05/29/20 Page 2 of 3


 1 (i) he does not have copies of some of the documents listed in the index of lodged documents,

 2 (ii) there are some general and specific discrepancies in the index of lodged documents and the

 3 documents lodged including as to legibility, missing pages, and chronological order, (iii)

 4 Respondent may be amendable to amending and/or supplementing the record as lodged, noting

 5 particularly the proffered Exhibits 1-4 appended to the instant notice of insufficiency, and (iv)

 6 there are certain specified and unspecified documents allegedly in Respondent’s possession but

 7 not lodged or required to be lodged under Rule 191(h)(1) that are pertinent to this proceeding

 8 and should be lodged.2

 9              The record reflects that Respondent was directed to lodge the state record as described

10 in Local Rule 191(h) which provides that:

11
                (1) Respondent shall as soon as possible, but in any event on or before forty-five
12              (45) days from the date of service of the order appointing counsel, lodge with
                the Clerk the following: (A) transcripts of the state trial court proceedings; (B)
13              appellant's and respondent's briefs on direct appeal to the California Supreme
                Court, and the opinion or orders of that Court; and (C) petitioner's and
14              respondent's briefs in any state court habeas corpus proceedings, and all
                opinions, orders and transcripts of such proceedings. Lodged materials are to be
15              marked and numbered so that they can be uniformly cited. Respondent shall file
                an index of the lodged materials listed above. If any items identified in
16              paragraphs (A) through (C) above are not available, respondent shall state when,
                if at all, such missing material can be filed.
17

18              Petitioner challenges the sufficiency of the lodged record pursuant to Local Rule 191(h)

19 which provides that:
20
                (2) If counsel for petitioner claims that respondent has not complied with
21              paragraph (1), or if counsel for petitioner does not have copies of all the
                documents identified in the filed index of lodged documents, counsel for
22              petitioner shall file a notice to that effect with the Court. Copies of any missing
                documents will be provided to counsel for petitioner by the Court.
23

24              The Court having reviewed Petitioner’s notice of insufficiency and its attachments and

25 the record, finds good cause to direct counsel for the parties to meet and confer on the above

26 matters and advise the Court.
27

28   2
         Petitioner purports to object to the scope of Local Rule 191(h)(1).
                                                                 2
         Case 1:19-cv-01523-AWI-SAB Document 42 Filed 05/29/20 Page 3 of 3


 1          Accordingly, the counsel for Petitioner and Respondent shall meet and confer on the

 2 above matters and file with a Court a joint statement setting out their agreement, disagreement

 3 and respective positions in the event of disagreement, by not later thirty (30) days following

 4 the filed date of this order. Current scheduling in this proceeding shall remain in effect.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     May 29, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    3
